
	
		II
		110th CONGRESS
		1st Session
		S. 2380
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Smith (for himself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modernize
		  the application of the subpart F rules to computer software, to expand the
		  subpart F de minimis rule, and to extend certain expiring
		  provisions.
	
	
		1.Modernization of application
			 of subpart F rules to rents and royalties from computer software
			(a)In
			 generalSection 954(c)(2) of
			 the Internal Revenue Code of 1986 (relating to exceptions from definition of
			 foreign personal holding income) is amended by adding at the end the following
			 new subparagraph:
				
					(D)Rents and
				royalties derived in active computer software business
						(i)In
				generalForeign personal holding company income shall not include
				rents and royalties which are attributable to computer software which—
							(I)is leased or
				licensed for use outside the United States, and
							(II)was developed or
				marketed by the controlled foreign corporation or a related person (within the
				meaning of subsection (d)(3)).
							(ii)Development
				and marketingFor purposes of clause (i), a person shall be
				treated as—
							(I)developing
				computer software if the person creates, produces, or adds value to the
				computer software, including by adapting, customizing, or localizing such
				software or by integrating such software with other computer software created
				or produced by such person, and
							(II)marketing
				computer software if the person engages in sales, marketing, promotional,
				maintenance, or support activities, or performs other significant services,
				with respect to the leasing or licensing of such
				software.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years of controlled foreign corporations beginning after December 31, 2007, and
			 to taxable years of United States shareholders with or within such taxable
			 years of such foreign corporations end.
			2.Expansion of de
			 minimis rule under subpart F
			(a)In
			 generalClause (ii) of section 954(b)(3)(A) of the Internal
			 Revenue Code of 1986 (relating to de minimis, etc., rules) is amended by
			 striking $1,000,000 and inserting
			 $5,000,000.
			(b)Technical
			 amendments
				(1)Clause (ii) of
			 section 864(d)(5)(A) of the Internal Revenue Code of 1986 is amended by
			 striking $1,000,000 and inserting
			 $5,000,000.
				(2)Clause (i) of
			 section 881(c)(5)(A) of such Code is amended by striking
			 $1,000,000 and inserting $5,000,000.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of controlled foreign corporations beginning after December 31, 2007, and
			 to taxable years of United States shareholders with or within such taxable
			 years of such foreign corporations end.
			3.Permanent
			 extension of look-thru rule for related controlled foreign
			 corporationsSection
			 954(c)(6)(B) of the Internal Revenue Code of 1986 (relating to application of
			 look-thru rule for related controlled foreign corporations) is amended by
			 striking and before January 1, 2009,.
		4.Permanent
			 extension of subpart F exceptions for active financing
			(a)Exempt
			 insurance incomeSection 953(e)(10) of the Internal Revenue Code
			 of 1986 (relating to application of exception for exempt insurance income) is
			 amended—
				(1)by striking
			 and before January 1, 2009,, and
				(2)by striking the
			 last sentence.
				(b)Special rule
			 for income derived in the active conduct of banking, financing, or similar
			 businessesSection 954(h)(9) of the Internal Revenue Code of 1986
			 (relating to application) is amended by striking and before January 1,
			 2009,.
			
